Opinion issued December 29, 2015




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                             ————————————
                               NO. 01-15-01009-CV
                            ———————————
               IN RE RICHARD STEPHEN CALKINS, Relator



            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION

      In this original proceeding, relator, Richard Stephen Calkins, seeks a writ of
mandamus1 to compel the respondent, the Honorable Christine Butts, to vacate her
order of September 2, 2015, granting a motion to recuse.2 The amended petition for
writ of mandamus is denied. All pending motions are denied as moot.



1
      Calkins also filed a motion for emergency relief, which was denied on December 2,
      2015.
2
      The underlying case is In re Mary Olive Calkins, cause number 441,165, pending
      in the Probate Court No 2 of Harris County, Texas, the Honorable Mike Wood
      presiding (Honorable Christine Butts voluntarily recused).
                                   PER CURIAM


Panel consists of Chief Justice Radack and Justices Massengale and Brown.